657 P.2d 1026 (1983)
STATE of Hawaii, Plaintiff-Appellee,
v.
Ellen RICE, Defendant-Appellant.
No. 8627.
Supreme Court of Hawaii.
January 28, 1983.
Keith M. Kiuchi, Deputy Public Defender, Honolulu, on the briefs, for defendant-appellant.
Arthur E. Ross, Deputy Pros. Atty., Honolulu, and John M. Conte, law student intern, on the brief, for plaintiff-appellee.
Before LUM, Acting C.J., NAKAMURA, PADGETT and HAYASHI, JJ., and Retired Justice MENOR, Assigned by Reason of Vacancy.
PER CURIAM.
This is an appeal from a conviction of prostitution. A single point is raised on appeal. Appellant pled guilty to the charge of prostitution and her attorney made an oral motion for a deferred acceptance of guilty plea under § 853-1, HRS. The trial court held that under § 712-1200(4), he could not grant such a plea. Subsection 4 was added by Act 110 of the Session Laws of 1981. It provides:
Notwithstanding any other law to the contrary, a person convicted of committing the offense of prostitution shall be sentenced as follows:
(a) For the first offense, a fine of $500
.....
Since the last amendment to § 853-1, HRS, was by § 42 of Act 232 of the Session Laws of 1980, we think that § 853-1, HRS, is "any other law to the contrary" and that the court below therefore correctly construed § 712-1200(4) as taking away his power to grant deferred acceptance of guilty pleas in prostitution cases.
Affirmed.